UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1695


In re:   KENON DURELL SWEAT,

                Petitioner.




                  On Petition for Writ of Mandamus.
             (1:05-cr-00280-TDS-3; 1:12-cv-00608-TDS-JEP)


Submitted:   November 18, 2014               Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenon Durell Sweat, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenon Durell Sweat petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.              He seeks an order from this

court directing the district court to act.                   We find the present

record   does    not   reveal    undue       delay    in    the     district   court.

According,      although   we    grant       Sweat’s       motion    to   amend    his

financial     statement    and    grant       leave    to     proceed     in      forma

pauperis, we deny the mandamus petition.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    PETITION DENIED




                                         2